DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 10, last line, add “of” after “groups”.
On page 13, 18th line, it is believed that “winding support (7)” should be changed to “winding (7)”.
On page 18, 22nd line, replace “to” with “of” after “groups”.
On page 18, 23rd line, add “of” after “groups”.
Appropriate correction is required.

Claim Objections
Claims 1, 5, 6, 8, 10, 18, and 29 are objected to because of the following informalities:
In claim 1, 23rd line, delete “of” before “comprising”.
In claim 5, 5th line, delete “of” after “comprises”.
In claim 5, 8th line, delete “of” after “comprises”.
In claim 5, 9th line, replace “to” with “of” after “groups”.
In claim 5, 11th line, delete “of” after “comprises”.
In claim 6, last line, add “,” before “and of”.
In claim 8, 4th line, add “and” before “third series”.
In claim 10, 4th line, replace “others” with “other” before “groups”.
In claim 18, last line, add “and” or “or” before “polygonal shape”.
In claim 29, 2nd line, it is believed that “claim 29” should be replaced with either “claim 27” or “claim 28”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21, 23, and 25-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the circulation" in the 4th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 1 recites the limitation "the generation" in the 4th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 1 recites the limitation "the connection interface" in the 24th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 2 recites the limitation "the toroidally shaped development" in the 6th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 3 recites the broad recitation “sinusoidal currents”, and the claim also recites “preferably having an Irms between 5 and 10 A” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6 recites the limitation "the length" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 8 recites the limitation "said common connection point" in the 4th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “said” with “a” to obtain proper antecedent basis.
In addition, claim 11 recites the broad recitation “between 50 and 200 coils”, and the claim also recites “preferably amounting to about 100 coils” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 16 recites the limitation "the volume" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
With regard to claim 19, 3rd line, the limitation “it is devoid” is indefinite, as it is unclear as to what “it” refers to.  Should “it” be replaced with “said stirring device”?
With regard to claim 20, last line, the limitation “it is devoid” is indefinite, as it is unclear as to what “it” refers to.  Should “it” be replaced with “said stirring device”?
Claim 21 recites the limitation "the solidification" in the 1st line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
With regard to independent claim 21, 2nd line, the limitation “is of the type provided with” is indefinite, since it is unclear what “the mould” would include.  Should “is of the type provided with” be replaced with “comprises”?
Claim 21 recites the limitation "the extraction" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 21 recites the limitation "the solidified metal bar" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 21 recites the limitation "the circulation" in the 13th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
In addition, claim 21 recites the broad recitation “between +/- 140 mm”, and the claim also recites “preferably between +/- 100 mm” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In addition, claim 21 recites the broad recitation “between +/- 170 mm”, and the claim also recites “preferably between +/- 150 mm” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regard to independent claim 27, as well as claims 28-31 dependent therefrom, these method claims are generally written in a narrative format, rendering the claims indefinite.  In this instance, it is suggested to write these method claims to set forth distinct, active process steps (i.e. with one or more active verbs at the beginning of each process step) to obtain further clarity for carrying out the claimed method.
Claim 27 recites the limitation "the circulation" in the 7th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 27 recites the limitation "the toroidally shaped development" in the 17th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 30 recites the limitation "the connection interface" bridging the 4th and 5th lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 30 recites the limitation "the current" in the 6th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 30 recites the limitation "the rotating electromagnetic field of stirring" in the 9th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
In addition, claim 31 recites the broad recitation “sinusoidal currents”, and the claim also recites “preferably having an Irms between 5 and 10 A” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 32 recites the limitation "the solidification" bridging the 1st and 2nd lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 33 recites the limitation "the solidification" bridging the 1st and 2nd lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 34 recites the limitation "the solidification" bridging the 2nd and 3rd lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 35 recites the limitation "the solidification" bridging the 2nd and 3rd lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.

Allowable Subject Matter
Claims 1-21, 23, and 25-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest the following structural features and/or process steps:
1) An electromagnetic stirring device that includes the following structural features:  a winding core and one or more windings of conductor with groups of conductive coils operable for generation of an electromagnetic field of stirring of molten metal, wherein the winding core has a toroidal shape constituting a supporting element for the one or more windings in the form of groups of coils wound around the core on a winding plane, the one or more windings in the form of groups of coils comprising pairs of groups of coils in which each pair of groups of coils comprises two groups of coils that are reciprocally connected according to a configuration of connection in series, wherein each pair of groups of coils comprises a first connection end and a second connection end and an intermediate connection with respect to the groups of coils of the respective pair of groups of coils, the second connection end of each of the pairs of groups of coils is connected to respective second ends of the other pairs of groups of coils at a common connection point constituting a common centre of star connection, an assembly comprising the first connection ends of each of the pairs of groups of coils constituting a connection interface with a supply system of reciprocally phase-shifted sinusoidal currents with respect to the common centre of star connection, wherein the current is phase-shifted with respect to the current of the adjacent pairs of groups of coils along the toroidal shape of the core for generation of a rotating electromagnetic field of stirring of the molten metal inside the mold (of independent claim 1, from which claims 2-20 further depend, including that the mold of claim 26 has the electromagnetic stirring device of claim 1, and including that the casting machine of claim 32 and casting plant of claim 34 each has the electromagnetic stirring device of claim 1);
2) A mold that includes the following structural features:  a lower opening that is open for extraction of a solidified metal bar; an introduction portion of the molten metal opposite the opening; a solidification starting zone placed between the opening for the extraction of the solidified metal bar and the introduction portion; an electromagnetic stirring device of the molten metal, wherein the electromagnetic stirring device is housed in a seat of the mold, the electromagnetic stirring device comprising a winding core having a toroidal shape and one or more windings of conductor in the form of groups of conductive coils intended for circulation of a current generating an electromagnetic field of stirring of molten metal inside the mold, the core constituting a supporting element having a winding section with a centre around which the one or more windings are wound, wherein the mold further comprises a ring positioned in correspondence of the solidification starting zone, the solidification starting zone having a greater overall width with respect to an overall width of the introduction portion, the solidification starting zone and the introduction portion being joined to each other by a joint portion which comprises an inclined portion joining the solidification starting zone and the introduction portion having different widths, characterized in that the seat of the mold for housing the electromagnetic stirring device is obtained inside the mold in such a position that the centre of the winding section of the core is arranged at a distance from one of the ends of the solidification starting zone is between +/- 140 mm, and a distance from an intermediate plane of vertical extension of the ring is between +/- 170 mm (of independent claim 21, from which claims 23 and 25 further depend, including that the casting machine of claim 33 and casting plant of claim 35 each has the mold of claim 21); and
3) A stirring method of molten metal of aluminium or aluminium alloys contained in a mold for casting of aluminium or aluminium alloys, in which the method includes providing a phase of supply of an electromagnetic stirring device of the molten metal inside the mold, the phase of supply of one or more windings of conductor of the electromagnetic stirring device wound around a winding core having a toroidal shape and being wound in the form of groups of conductive coils intended for circulation of a current generating an electromagnetic field of stirring of the molten metal of aluminium or aluminium alloys inside the mold, wherein the phase of supply of the one or more windings of conductor wound in the form of groups of coils is a phase of supply with reciprocally phase-shifted sinusoidal supply currents of pairs of groups of coils wound around the core on a winding plane that is arranged according to an essentially radial direction with respect to a central axis of symmetry of the toroidal shape of the core, wherein each pair of groups of coils comprises two groups of coils, in which one group of coils of the pair is wound on the core along a first arc of a toroidally shaped development of the core, the other group of coils of the pair is wound on the core along a second arc of the toroidally shaped development of the core, wherein the first arc and the second arc are reciprocally opposite arcs with respect to the central axis of symmetry of the toroidal shape of the core, said phase of supply with reciprocally phase-shifted sinusoidal supply currents generating a rotating magnetic field inducing the stirring of the molten metal inside the mold (of independent claim 27, from which claims 28-31 further depend).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  WO 01/36130 A1 and WO 2011/005466 A2 are also cited in PTO-892 as related art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        September 6, 2022